UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6398


JACKIE LEE CHAMBERS,

                  Petitioner - Appellant,

          v.

ERIC D. WILSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Anthony J. Trenga, District
Judge. (1:15-cv-00646-AJT-TCB)


Submitted:   September 29, 2016             Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jackie Lee Chambers, Appellant Pro Se.   Antonia Marie Konkoly,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jackie Lee Chambers, a federal prisoner, appeals the district

court’s   order   denying   relief   on   his   28   U.S.C.   § 2241   (2012)

petition.     We have reviewed the record and find no reversible

error.    Accordingly, although we grant leave to proceed in forma

pauperis, we affirm for the reasons stated by the district court.

See Chambers v. Wilson, No. 1:15-cv-00646-AJT-TCB (E.D. Va. filed

Feb. 24, 2016; entered Feb. 25, 2016).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                     2